          Case 2:13-cr-00186-GMN-VCF Document 367 Filed 07/23/20 Page 1 of 4



 1                              UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                        )
 4                                                    )
                          Plaintiff,                  )        Case No.: 2:13-cr-00186-GMN-VCF-1
 5
           vs.                                        )
 6                                                    )                     ORDER
     ABDUL HOWARD,                                    )
 7                                                    )
                          Defendant.                  )
 8

 9          Pending before the Court are Defendant Abdul Howard’s (“Defendant’s”) Motions to
10   Vacate, Set Aside, or Correct Conviction and Sentence under 28 U.S.C. § 2255 (“2255
11   Petitions”), (ECF Nos. 337, 363). The Government’s recent response, (ECF No. 365), argues
12   that the Court should dismiss Defendant’s last filed 2255 Petition because it is “second or
13   successive” and Defendant did not receive the requisite approval from the Court of Appeals for
14   the Ninth Circuit to file it. Defendant replies that the Court should view the later filed 2255
15   Petition as an amendment to the first Petition as well as allow Defendant’s counsel to file a
16   comprehensive Amended Petition. As explained below, the Court agrees with Defendant and
17   will provide leave to file a comprehensive Amended Petition.
18   I.     BACKGROUND
19          Several years after Defendant’s jury trial, conviction, sentencing, and direct appeal,
20   Defendant filed his first 2255 Petition on a pro se basis. (2255 Petition, ECF No. 337) (filed
21   August 1, 2019). But before the Court issued a decision on that 2255 Petition, this District
22   issued General Order 2019-06, appointing the Federal Public Defender (“FPD”) to represent
23   persons who may be eligible for relief under 28 U.S.C. § 2255 or 28 U.S.C. § 2241 in light of
24   Rehaif v. United States, 139 S. Ct. 2191 (2019), and United States v. Davis, 139 S. Ct. 2319
25   (2019). Defendant appeared eligible for relief under those decisions based on the FPD’s initial


                                                 Page 1 of 4
           Case 2:13-cr-00186-GMN-VCF Document 367 Filed 07/23/20 Page 2 of 4



 1   review, but the FPD later withdrew as Defendant’s counsel citing potential conflicts. The
 2   Court accordingly appointed Lisa Rasmussen to represent Defendant for the limited purpose of
 3   seeking relief under Rehaif and Davis. (Order Appointing Counsel, ECF No. 362). Ms.
 4   Rasmussen thereafter filed a separate 2255 Petition, (ECF No. 363). Out of an abundance of
 5   caution, Ms. Rasmussen also filed an application with the Ninth Circuit Court of Appeals for
 6   permission to file the successor 2255 Petition, and that application remains pending on the
 7   Circuit’s docket as case number 20-71717.
 8   II.    DISCUSSION
 9          “A petitioner is generally limited to one motion under § 2255, and may not bring a
10   ‘second or successive motion’ unless it meets the exacting standards of 28 U.S.C. § 2255(h).”
11   United States v. Washington, 653 F.3d 1057, 1059 (9th Cir. 2011); 28 U.S.C. § 2255(h)
12   (requiring certification by a panel of the appropriate court of appeals). “[S]econd or
13   successive” is “a habeas term of art,” and it commonly refers to a petition that includes claims
14   which “were or could have been adjudicated on their merits in an earlier petition.” See Woods
15   v. Carey, 525 F.3d 886, 888 (9th Cir. 2008). However, when a defendant files an additional
16   § 2255 motion before the district court adjudicates his initial § 2255 motion, the district court
17   should construe the additional § 2255 motion as a motion to amend the initial one. Id.
18   (concerning a petition for habeas relief under 28 U.S.C. § 2241); Goodrum v. Busby, 824 F.3d
19   1188, 1194 (9th Cir. 2016) (“[W]hen a petitioner files a new petition while his first petition
20   remains pending, courts have uniformly held that the new petition cannot be deemed second or
21   successive.”); United States v. Ilyin, No. 12-cr-00467-RS-1, 2015 WL 9257945, at *1 (N.D.
22   Cal. Dec. 18, 2015) (quoting and applying Woods v. Carey, 525 F.3d 886, 889 (9th Cir. 2008),
23   to a petition under 28 U.S.C. § 2255). In that circumstance, the district court retains the
24   discretion to permit amendment of the initial § 2255 petition under the standards articulated in
25   Federal Rule of Civil Procedure 15. See James v. Giles, 221 F.3d 1074, 1077 (9th Cir. 2000)


                                                 Page 2 of 4
          Case 2:13-cr-00186-GMN-VCF Document 367 Filed 07/23/20 Page 3 of 4



 1   (explaining that FRCP 15 “applies to habeas corpus actions with the same force that it applies
 2   to garden-variety civil cases.”) (quotations omitted). That is, “[i]n the absence of any apparent
 3   or declared reason—such as undue delay, bad faith or dilatory motive on the part of the
 4   movant, repeated failure to cure deficiencies by amendments previously allowed, undue
 5   prejudice to the opposing party by virtue of allowance of the amendment, futility of
 6   amendment, etc.—the leave sought should be ‘freely given.’” Foman v. Davis, 371 U.S. 178,
 7   182 (1962); Fed. R. Civ. P. 15(a)(2); Sonoma Cty. Ass’n of Retired Employees v. Sonoma Cty.,
 8   708 F.3d 1109, 1117 (9th Cir. 2013).
 9          Here, Defendant filed his first 2255 Petition on August 1, 2019, (ECF No. 337), and the
10   Court did not resolve it on the merits or otherwise before Ms. Rasmussen’s appointment and
11   the later filed 2255 Petition, (ECF No. 363). Accordingly, the issue now before the Court is
12   whether to provide Defendant leave to amend his initial 2255 Petition to include claims
13   asserted in the later filed Petition—thereby avoiding uncertainty concerning the rule against
14   second or successive petitions filed without a circuit panel’s approval. (Reply 3:7–19, ECF No.
15   366) (requesting leave to file an Amended Petition). After considering the liberal standards of
16   FRCP 15, the Court finds that amendment is appropriate. The legal landscape governing
17   claims under Rehaif and Davis remains developing, and the Court’s initial review on the merits
18   does not reveal Defendant’s later file claims to be clearly futile. Moreover, because
19   Petitioner’s later filed 2255 Petition centers on rights recently recognized by the United States
20   Supreme Court and made retroactively applicable, the later Petition does not appear time barred
21   under 28 U.S.C. § 2255(f). Last, the Government has not yet responded to the merits of
22   Defendant’s later filed 2255 Petition, and the Government can reassert its same arguments
23   made in response to Defendant’s initial 2255 Petition as well as supplement those arguments if
24   needed when addressing Defendant’s Amended Petition. Prejudice to the Government from
25   amendment accordingly appears minimal, if existing at all.


                                                 Page 3 of 4
            Case 2:13-cr-00186-GMN-VCF Document 367 Filed 07/23/20 Page 4 of 4



 1           Though the Court permits Defendant to file a comprehensive Amended Petition, that
 2   does not include the ability to assert additional claims not already raised in the pending 2255
 3   Petitions. If Defendant’s counsel believes additional claims must be asserted, counsel must
 4   request authorization by the Court before asserting such claims. Finally, in light of Ms.
 5   Rasmussen’s expanded role in assisting Defendant with his 2255 Petitions, the Court dismisses
 6   as moot Defendant’s pending Motion for Access to the Court, (ECF No. 336), Motion for
 7   Access to a Law Library, (ECF No. 342), and Motion to the Court of Violation of Fundamental
 8   Fairness and Due Process, (ECF No. 353).
 9   III.    CONCLUSION
10           IT IS HEREBY ORDERED that Defendant has leave to amend his initial 2255 Petition
11   as outlined in this Order. Defendant has three weeks from the date of this Order to file an
12   Amended Petition.
13           IT IS FURTHER ORDERED that Ms. Rasmussen’s CJA appointment is expanded to
14   include combining Defendant’s two pending 2255 Petitions into one compressive filing.
15           IT IS FURTHER ORDERED that the Government shall have three weeks to file its
16   response from the date Ms. Rasmussen files the Amended Petition. Ms. Rasmussen will then
17   have two weeks from the filing date of the Government’s response to file a reply.
18           IT IS FURTHER ORDERED that the following motions filed by Defendant are
19   dismissed as moot: Motion for Access to the Court, (ECF No. 336), Motion for Access to a
20   Law Library, (ECF No. 342), and Motion to the Court of Violation of Fundamental Fairness
21   and Due Process, (ECF No. 353).
22                       23
             DATED this _____ day of July, 2020.
23

24                                                 ___________________________________
25
                                                   Gloria M. Navarro, District Judge
                                                   United States District Court

                                                Page 4 of 4
